Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 28 October 2021, with respect to claim(s) 1 and 16 have been considered but are moot in view of the new grounds of rejection set forth below.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification does not explicitly disclose or discuss: 
“each pass-through hole is…offset such that the pass-through hole is more proximate to one of the adjacent blades than to the other one of the adjacent blades” (Claim 1 lines 11-15, Claim 16 lines 17-21)
“a central wall comprising a front end and a rear end, wherein the central wall defines the central opening, wherein the front end of the central wall extends outwards from the front of the fan, and wherein the rear end of the central wall extends outwards from the rear of the fan” (Claims 17 and 19)
“a distance between the front end of the central wall and the front of the fan is greater than a distance between the rear end of the central wall and the rear of the fan” (Claims 18 and 20)
“at least one blade of the first plurality of blades overlaps an adjacent pass-through hole of the plurality of pass-through holes in a radial direction” (Claim 21)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 20 each recite “a distance between the front end of the central wall and the front of the fan is greater than a distance between the rear end of the central wall and the rear of the fan.” Support for these new claims appears to come from Figs. 5-7, as the specification does not expressly disclose or discuss these features. However, as best understood, the specification and drawings disclose that a distance between the front end of less than a distance between the rear end of the central wall and the rear of the fan 62 (note that, based on the front and rear defined on page 5 of the specification, Fig. 6 shows the rear of the fan, and Fig. 7 shows the front of the fan; in Fig. 5, the rear of the fan is rightwards). Therefore the claims are unclear in light of Applicant’s disclosure. For examination purposes, the claims are interpreted as requiring a distance between one end of the central wall and one end of the fan to be greater than a distance between the other end of the central wall and the other end of the fan.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1, 4-6, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Qandil et al. (US 6,183,208) in view of Cocks et al. (US 2014/0062232 A1), and further in view of Beckey et al. (US. 6,059,541).
Regarding claim 1, Qandil discloses a pump comprising: a wet end body defining a liquid inlet 14 and a liquid outlet 16 (shown in Fig. 1); a rotatable motor shaft 30 (shown in Fig. 2, reproduced below for convenience); and a fan 40 comprising: a central opening 44 configured to receive the rotatable motor shaft (as shown in Figs. 2 and 3, bore 44 receives an end of motor shaft 30); a front (the lower portion of fan 40 in Fig. 2); a rear (the upper portion of fan 40 in Fig. 2); an outer periphery comprising an outer edge (the radially outer section of fan 40 shown in Fig. 2); and a first plurality of blades 46 extending from the rear (as shown in Fig. 2), and in which each blade of the first plurality of blades 46 defines a first end adjacent the central opening and a second end extending to the outer edge (as shown in, Fig. 2, blades 46 extend from ends adjacent the central opening 44 to ends at the outer edge of the fan).

    PNG
    media_image1.png
    615
    471
    media_image1.png
    Greyscale

Qandil is silent regarding a second plurality of blades extending from the front; and a plurality of pass-through holes from the rear to the front, and in which each blade of the second plurality of blades defines a first end adjacent the central opening and a second end adjacent the outer periphery.
However, Cocks discloses a cooling fan for a motor assembly, the fan comprising a front (defined by face 58 shown in Fig. 4, reproduced below for convenience); a rear (defined by face 

    PNG
    media_image2.png
    436
    737
    media_image2.png
    Greyscale

Qandil in view of Cocks is silent regarding each blade of the second plurality of blades defining a second end extending to the outer edge.
However, Beckey discloses a fan with a first plurality of blades extending from the rear of the fan (blades 188, see Fig. 19, reproduced below for convenience), and a second plurality of blades extending from the front of the fan (blades 196, see Fig. 19 below), in which each of the second plurality of blades define a second end extending to the outer edge of the fan (as shown in Fig. 19 below). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the second plurality of blades of Cocks to each define a second end extending to the outer edge of the fan, as taught by Beckey, since this amounts to no more than the arrangement of prior art elements (the second plurality of blades of Qandil in view of Cocks) in a known configuration (extending to the outer edge of the fan, as taught by Beckey), yielding predictable results (extending the second 

    PNG
    media_image3.png
    373
    588
    media_image3.png
    Greyscale

	Qandil in view of Cocks, and further in view of Beckey is silent regarding each pass-through hole of the plurality of pass-through holes is offset such that the pass-through hole is more proximate to one of the adjacent blades than to the other one of the adjacent blades. However, it is noted that the rearrangement of parts has been held to be obvious to one of 
Regarding claim 4, Cocks further teaches each blade of the first plurality of blades has a first depth and each blade of the second plurality of blades has a depth less than the first depth (as shown in Cocks, Fig. 4, first blades 52 have a depth equal to the depth of the fan at their radially outer ends, whereas second blades 54 have a depth less than the depth of the fan). 
Regarding claim 5, Qandil further discloses a fan assembly comprising: a cover 50 having a non-solid face (by virtue of vent holes 52, shown in Qandil, Fig. 2); and an interior in which the fan is positioned (the interior of fan housing 50 in which fan 40 is situated in Fig. 2). 
Regarding claim 6, Qandil in view of Cocks further discloses the interior is configured such that air entering it through the cover exits both through the plurality of pass-through holes of the fan and around the outer periphery of the fan (the cover 50 of Qandil permits air to enter through the cover; as modified, the front and rear blade configuration and the plurality of pass-through holes taught by Cocks would allow for the claimed flow). 
Regarding claim 21, Qandil in view of Cocks, and further in view of Beckey, discloses the invention of claim 1, as set forth above.
Qandil in view of Cocks, and further in view of Beckey is silent regarding at least one blade of the first plurality of blades overlaps an adjacent pass-through hole of the plurality of pass-through holes in a radial direction.
However, Cocks does teach that, while each of the disclosed first plurality of blades 52 is straight, “each blade 52 may have any curvature as blade 52 extends from base plate 50 and/or as blade 52 extends between hub 60 and rim 62 that enables fan 14 to function as described herein,” (Cocks, paragraph 15). It is noted that, provided with sufficient curvature, the blades 52 of Cocks would overlap adjacent pass-through holes 80 in a radial direction. Furthermore, Applicant has not disclosed any particular advantage or unexpected result in having the claimed central wall shape, and it has been held that changes in shape or configuration would be obvious to one of ordinary skill in the art absent persuasive evidence that the claimed shape or configuration is significant (MPEP 2144.04 (IV)(A,B)). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify at least one blade of the first plurality of blades of Cocks such that the at least one blade overlaps an adjacent pass-through hole of the plurality of pass-through holes in a radial .

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Qandil in view of Cocks, further in view of Beckey, and further in view of Wang (US 8,328,540).
Regarding claim 7, Qandil in view of Cocks and further in view of Beckey discloses the invention as claimed in claim 5, as set forth above.
Qandil further discloses a base (as shown in Qandil, Fig. 1, the bottom of pump 10 is supported on a base).
Qandil in view of Cocks and further in view of Beckey is silent regarding the cover is removable so as to expose the interior without needing access, from a bottom side of a motor of which the rotatable motor shaft is a part, to any fasteners.
However, Wang discloses a pump comprising a cooling fan 13 for cooling a motor, the fan mounted in a fan assembly with a cover 14, wherein the cover is mounted with screws and is removable so as to make inspection and servicing of the motor easier (Wang, Col. 1 lines 58-62, Col. 3 lines 52-55). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Qandil in view of Cocks and further in view of Beckey to have the cover be removable so as to expose the interior without needing access, from a bottom side of a motor of which the rotatable motor shaft is a part, to 
Regarding claim 8, Qandil in view of Cocks and further in view of Beckey discloses the invention as claimed in claim 5, as set forth above.
Qandil in view of Cocks and further in view of Beckey is silent regarding a screw received by the cover and forming part of a ground bonding lug.
However, Wang discloses a pump comprising a cooling fan 13 for cooling a motor, the fan mounted in a fan assembly with a cover 14, wherein the cover is mounted with screws and is removable so as to make inspection and servicing of the motor easier (Wang, Col. 1 lines 58-62, Col. 3 lines 52-55). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Qandil in view of Cocks and further in view of Beckey to have a screw received by the cover, as taught by Wang, for the purpose of mounting the cover in a way that facilitates inspection and servicing of the motor. It is noted that the characterization of the screw as “forming part of a ground bonding lug” describes an intended use of the screw, and the screw taught by Wang is capable of forming part of a ground bonding lug.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Qandil in view of Cocks, further in view of Beckey, and further in view of Stiles, Jr. et al. (US 2009/0136363 A1).
Regarding claim 9, Qandil in view of Cocks and further in view of Beckey discloses the invention as claimed in claim 1, as set forth above.

However, Stiles Jr. discloses a pump, the pump including a plurality of stages including a diffuser and an impeller (Stiles Jr., in paragraphs [0012]-[0013], discloses a plurality of diffuser units 26 each forming a stage, each diffuser unit including an impeller). Stiles Jr. teaches that using a plurality of stages allows the pump to provide greater pressurizing capability (Stiles Jr., paragraph [0013]). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the pump of Qandil in view of Cocks and further in view of Beckey to include a plurality of stages positioned within the wet end body, each of the plurality of stages including a diffuser and an impeller, as taught by Stiles Jr, for the purpose of providing greater pressurizing capability.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Qandil in view of Cocks, further in view of Beckey, and further in view of Ortiz et al. (US 8,297,920).
Regarding claim 10, Qandil in view of Cocks and further in view of Beckey discloses the invention as claimed in claim 1, as set forth above.
Qandil in view of Cocks and further in view of Beckey is silent regarding a handle integrated into the wet end body.
However, Ortiz discloses a pump comprising a wet end body, the pump comprising a handle 161 integrated into the wet end body (as shown in Ortiz, Fig. 6, handle 161 is mounted to the wet end body formed by housings 63 and 64). Ortiz teaches that the handle allows for .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Qandil in view of Cocks, further in view of Beckey, further in view of Stiles Jr., and further in view of Kenney.
Regarding claim 16, Qandil discloses (in Figs. 1 and 2, Fig. 2 reproduced below for convenience) a booster pump capable of being used for a pressure-side automatic swimming pool cleaner comprising: a wet end body defining a liquid inlet 14 and a liquid outlet 16 (shown in Fig. 1) configured to supply pressurized water to the automatic swimming pool cleaner (it is noted that the capability of the liquid outlet to supply pressurized water to an automatic swimming pool cleaner does not distinguish the structure of the claimed apparatus from the pump of Qandil, since the pump of Qandil is capable of performing the claimed action); a rotatable motor shaft 30 (shown in Fig. 2) defining an axis; a fan 40 (shown in Fig. 2) comprising: a central opening 44 (shown in Fig. 3) configured to receive the rotatable motor shaft; a front (the lower section of fan 40 in Fig. 2); a rear (the upper section of fan 40 in Fig. 2); an outer periphery (the radially outer section of fan 40 in Fig. 2) comprising an outer edge; a first plurality of blades 46 extending from the rear (as shown in Fig. 2), each of the first plurality of blades defining a first end adjacent the central opening and a second end extending to the outer edge (as shown in, Fig. 2, blades 46 extend from ends adjacent the central opening 44 to 

    PNG
    media_image1.png
    615
    471
    media_image1.png
    Greyscale

Qandil is silent regarding a second plurality of blades extending from the front, each of the second plurality of blades defining a first end adjacent the central opening and a second end adjacent the outer periphery; and a plurality of pass-through holes from the rear to the front, the fan assembly configured such that air entering it through the cover exits both through the plurality of pass-through holes of the fan and around the outer periphery of the fan.


    PNG
    media_image2.png
    436
    737
    media_image2.png
    Greyscale

Qandil in view of Cocks is silent regarding each blade of the second plurality of blades defining a second end extending to the outer edge.
However, Beckey discloses a fan with a first plurality of blades extending from the rear of the fan (blades 188, see Fig. 19, reproduced below for convenience), and a second plurality of blades extending from the front of the fan (blades 196, see Fig. 19 below), in which each of the second plurality of blades define a second end extending to the outer edge of the fan (as shown in Fig. 19 below). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the second plurality of blades of Cocks to each define a second end extending to the outer edge of the fan, as taught by Beckey, since this amounts to no more than the arrangement of prior art elements (the 

    PNG
    media_image3.png
    373
    588
    media_image3.png
    Greyscale


Qandil in view of Cocks, and further in view of Beckey is silent regarding each pass-through hole of the plurality of pass-through holes is offset such that the pass-through hole is 
Qandil in view of Cocks and further in view of Beckey is silent regarding a plurality of stages positioned within the wet end body, each of the plurality of stages: defining a module being separately removable from the wet end body; and comprising an impeller and a diffuser, with each impeller configured to rotate about the axis.
However, Stiles Jr. discloses a pump, the pump including a plurality of stages, each of the plurality of stages defining a module being separately removable from the pump, and 
Qandil in view of Cocks, further in view of Beckey, and further in view of Stiles Jr. is silent regarding each diffuser being configured as a two-part diffuser, with the two parts of each two-part diffuser configured to connect together and with each impeller fitted between the two parts of the two-part diffuser as connected together.
However, Kenney discloses a pump assembly comprising multiple stages 66 (two such stages shown in Fig. 4, partially reproduced below for convenience), each stage including a diffuser and an impeller (impellers 70a and 70b), where each diffuser comprises two parts configured to be connected together (parts 72a and 68a forming the first stage diffuser and parts 72b and 68b forming the second stage diffuser) and the impeller of each stage being fitted between the two parts as connected together (as shown in Fig. 4). Kenney teaches that this two-part configuration is an equivalent alternative to using a single-piece diffuser configuration (Kenney, Col. 4 lines 40-44). Therefore it would have been obvious to one of .

    PNG
    media_image4.png
    313
    369
    media_image4.png
    Greyscale


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Qandil in view of Cocks, further in view of Beckey, further in view of Stiles Jr., further in view of Kenney, and further in view of Ramsey (US 3,041,117).
Regarding claims 17 and 18, over Qandil in view of Cocks, further in view of Beckey, further in view of Stiles Jr., and further in view of Kenney, discloses the invention of claim 16, as set forth above.
	Qandil further discloses the fan further comprises a central wall comprising a front end and a rear end, wherein the central wall defines the central opening 44, wherein the front end of the central wall extends outwards from the front of the fan (see annotated Fig. 3 of Qandil below).

    PNG
    media_image5.png
    321
    452
    media_image5.png
    Greyscale

	Qandil in view of Cocks, further in view of Beckey, further in view of Stiles Jr., and further in view of Kenney, is silent regarding the rear end of the central wall extends outwards from the rear of the fan, wherein a distance between the front end of the central wall and the front of the fan is greater than a distance between the rear end of the central wall and the rear end of the fan.
. 

    PNG
    media_image6.png
    526
    446
    media_image6.png
    Greyscale



Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Qandil in view of Cocks, further in view of Beckey, and further in view of Ramsey.
	Regarding claims 19 and 20, Qandil in view of Cocks, and further in view of Beckey, discloses the invention of claim 1, as set forth above.


    PNG
    media_image5.png
    321
    452
    media_image5.png
    Greyscale

	Qandil in view of Cocks, and further in view of Beckey is silent regarding the rear end of the central wall extends outwards from the rear of the fan, wherein a distance between the front end of the central wall and the front of the fan is greater than a distance between the rear end of the central wall and the rear end of the fan.
	However, Ramsey discloses a fan 17 for ventilating a motor assembly, the fan comprising a central wall comprising a front end and a rear end (see annotated Fig. 1 of Ramsey above in the rejection of claims 17 and 18), wherein the central wall defines a central opening for a motor shaft 14 (central opening shown in Ramsey, Fig. 2), wherein the front end of the central wall extends outwards from the front of the fan (as shown in Ramsey, Fig. 1, annotated . 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826. The examiner can normally be reached Monday - Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JULIAN B GETACHEW/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745